JUSTICE CHAPMAN, specially concurring: While I agree with Justice Harrison’s dissenting opinion that under People v. Weaver (1982), 92 Ill. 2d 545, 442 N.E.2d 255, and People v. Johnson (1985), 138 Ill. App. 3d 980, 486 N.E.2d 433, the impeachment of McCorkle was improper, I do not agree that the error mandates reversal in this case. Mr. McCorkle was in his eighties and almost blind. As the court indicated: “Now, Mr. McCorkle says he does not remember. The man is 81 years old, Mr. Wepsiec. * * * *** You are asking him compound questions. You are not being specific in your questions. You are asking him open-ended questions. And I think it’s very unfair. I think it’s extremely unfair.” And later: “I don’t think he is a hostile witness. I think the man doesn’t remember, Mr. Grace, legitimately doesn’t remember ***.” In contrast to the possible confusion involved in McCorkle’s testimony, there was specific, albeit controverted, testimony from 24-year-old Catherine Martin that a week or two before the killing the defendant had sort of wrestled with and slapped the victim in the face while trying to wake her up. When the victim argued with him, he had picked up a gun, pointed it at her, and said, “I will kill you.” In view of Catherine Martin’s testimony I conclude that the trial court’s action with respect to the impeachment of McCorkle does not warrant reversal, and I, therefore, concur with the result reached by Justice Goldenhersh. JUSTICE HARRISON, dissenting: I decline to join in Judge Goldenhersh’s opinion because I do not agree that Mr. McCorkle’s testimony damaged the State’s case so as to make impeachment permissible. The following are further excerpts from Mr. McCorkle’s testimony at trial: “Q. What did your son tell you on the telephone when he spoke to you? A. Oh, I don’t know. Ain’t no need of — You trying to make me lie. I don’t know what Larry said, not that long ago. In fact, I don’t know. I think he said he was in jail. I don’t know. * * * Q. Sir, did your son, in the course of his telephone conversation with you, tell you that it was a long story, but that she had been messing— MR. "VAN DERHOFF: Your Honor, I am going to object. The witness has already testified he didn’t recall what was said in the conversation. THE COURT: Sustained. * * * Q. Isn’t it a fact, Mr. McCorkle, that on July 2, 1988, at approximately 5:20 p.m., you were contacted by Officer Robert Burns of the Jackson County Sheriff’s Department by telephone? A. By telephone? I don’t remember whether that’s right or not. MR. WEPSIEC: Your Honor- A. He might have called me, yes, but like I say, I don’t remember him calling me. MR. WEPSIEC: Your Honor, pursuant to S[upreme] Court Rule 238, I would ask that Mr. McCorkle be labeled a hostile witness. THE COURT: Denied. MR. WEPSIEC: I would ask- THE COURT: It’s obvious, Mr. Wepsiec, that the gentleman cannot remember what was said to him, if his son called him on July 2 or 3. Q. Mr. McCorkle, do you remember speaking with Detective Burns on July 2, 1988, on the telephone? A. What did you say? * * * THE COURT: He wants to know, Mr. McCorkle if you talked with Detective Bums on the telephone, not in person, but on the telephone on July 2, 1988? A. Well, I don’t recall talking to him on no telephone, no.” When considered in its entirety, the testimony of Mr. McCorkle does not, as Judge Goldenhersh suggests, damage the State’s credibility by implying that the State was attempting to fabricate evidence. Rather, the testimony simply shows that Mr. McCorkle could not remember the conversations about which the State was questioning him and did not want to be pressured into saying he recalled something when he clearly did not. Indeed, the trial court, in proceedings held outside the jury’s presence, stated its belief that Mr. McCorkle was not attempting to impair the State’s case: “THE COURT: Now, Mr. McCorkle says he does not remember. The man is 81 years old, Mr. Wepsiec. MR. WEPSIEC: I realize that, your Honor. THE COURT: You are asking him compound questions. You are not being specific in your questions. You are asking him open-ended questions. And I think it’s very unfair. I think it’s extremely unfair. MR. WEPSIEC: I can ask him leading questions, if the Court would permit me, your Honor. THE COURT: I will ask you — I will allow you to ask the man leading questions, but you have asked him all these questions. You obviously have him confused, and he’s told you he did not talk with his son on the phone, or, at least, he did not remember talking to him. * * * MR. GRACE: And, Your Honor, at this point in time, I believe we have established sufficient indication at this point of a hostile witness under [Rule] 238. THE COURT: I don’t think he is a hostile witness. I think the man doesn’t remember, Mr. Grace, legitimately doesn’t remember, but I will allow you to ask him leading questions.” Therefore, because I believe that, as in People v. Johnson (1985), 138 Ill. App. 3d 980, 486 N.E.2d 433, there was no possible purpose for impeaching the witness except to bring inadmissible hearsay to the jury’s attention, the impeachment testimony of Detective Burns was impermissible. Since admissions are almost always potent evidence of guilt, I find that the error was not harmless. Accordingly, I would reverse and remand for a new trial. See Johnson, 138 Ill. App. 3d at 986, 486 N.E.2d at 437.